DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19, 20, 23, 26 28, 29, 32 and 35 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 and 6), 2, 1, 1, (8 and 6), 9, 8 and 8 of U.S. Patent No. 10002435 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between current application and US Patent 10002435 B2 is that the claim 19 of the current application discloses that pixel difference and spatial gradient are used to determine image to be removed or not, the cited patent also discloses removal of image based on level of movement and spatial gradient wherein the level of movement indicated pixel difference. 







Current Application 
US Patent No. 10002435 B2
19. (New) A computer-implemented method, comprising: 

receiving, by a computing system, a sequence of images that includes a first image and a second image, in addition to multiple other images that were captured by a camera as part of the sequence of images; 

calculating, by the computing system, a spatial gradient of the first image to identify a portion of the first image at which an edge of an object is present; 




identifying, by the computing system, a pixel difference between the first image and the second image; 


determining, by the computing system, that an edge of an object in a scene depicted by the first image and the second image moved, based on analysis of the spatial gradient of the first image and the pixel difference between the first image and the second image; 
































removing, by the computing system and based on having determined that the edge of the object in the scene moved based on analysis of the spatial gradient of the first image and the pixel difference between the first image and the second image, a removed image of the multiple other images that were captured by the camera as part of the sequence of images from the computer storage, without receipt of user input that specifies that the removed image is to be removed from the computer storage.
1. A computer-implemented method for detecting motion in images, comprising: 

receiving, by a computing system, a first image that was captured by a camera; receiving, by the computing system, a second image that was captured by the camera; 


calculating, by the computing system, a spatial gradient of the first image or the second image to identify a portion of the first image or the second image at which an edge of an object is present; 



identifying, by the computing system, a pixel difference between the modified version of the first image and the second image; and 

determining, by the computing system, a portion of the first image or the second image at which a moving edge of the object is present, as a result of (i) the calculated spatial gradient indicating that the edge of the object is present in the portion of the first image or the second image, and (ii) there being an identified pixel difference between the modified version of the first image and the second image at the portion of the first image or the second image.

generating, by the computing system and using the first image and the second image, a mathematical transformation that indicates movement of the camera from the first image to the second image with respect to a scene that is reflected in the first image and the second image; 
generating, by the computing system and using the first image and the mathematical transformation, a modified version of the first image that presents the scene that was captured by the first image from a position of the camera when the second image was captured, wherein a position of the camera when the first image was captured is different from the position of the camera when the second image was captured; and 
determining, by the computing system, a portion of the first image or second image at which a position of an object in the scene moved, by comparing the modified version of the first image to the second image, wherein comparing the modified version of the first image to the second image includes: 
Claim 6 : receiving, by the computing system, a sequence of images that includes at least the first image and the second image, in addition to multiple other images; determining, by the computing system, a level of movement reflected by the first image or the second image based on the comparison of the modified version of the first image to the second image; and determining, by the computing system and based on the determined level of movement reflected by the first image or the second image, to: (i) maintain the first image or the second image in computer storage, at least until user input removes the first image or the second image from the computer storage, and (ii) remove at least one of the multiple other images from storage, without receipt of user input that specifies that the at least one of the multiple other images is to be removed from storage.

Claim 20
Claim 2
Claim 23
Claim 1
Claim 26
Claim 1
Claim 28
Claim 8 and claim 6
Claim 29
Claim 9
Claim 32
Claim 8
Claim 35
Claim 8


Allowable Subject Matter
Claims 19-36 would be allowable if rewritten to overcome the rejection(s) under Nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050244077 A1
US 20140267915 A1
US 20180350086 A1
US 11308657 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661